DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-18, 22, 31, 32, 37-42, 44, 45, 48, 49, 59, 60, 63, and 78-80 have been cancelled.  Claims 51 and 56 have been amended.  Claims 82-85 have been withdrawn.  
Claims 19-21, 23-36, 43, 46, 47, 50-58, 61, 62, 64-77, 81, and 86-88 are under examination.  

2.	The objections to claims 51 and 56 are withdrawn in response to the amendments filed on 1/14/2021.
Upon further considerations and in view of applicant’s arguments, the rejection of claim 58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
All rejections pertaining to claim 81 are withdrawn.  Claim 81 depends upon the allowable claim 24 and was inadvertently included in the rejections.

Claim Objections
3.	Claim 21 is objected to because of the recitation “a subject having a cancer”.  Appropriate correction to “a subject having cancer” is required.



5.	Claim 51 is objected to because of the recitation “at least two or more”.  The recitation “or more” is redundant because “at least two” necessarily encompasses more.  Appropriate correction to delete the recitation “or more” from the claim is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 50, 55, 62, 68, 72, 76, 77, 86, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Kusmartsev et al. (PGPUB 2011/0038843), in view of both Kirn (PGPUB 2012/0276053) and Rojas et al. (Theranostics, 2012, 2: 363-373).
Kusmartsev et al. teach a virus comprising a nucleic acid encoding 15-PGDH, wherein the virus could be vaccinia virus (VV) and wherein the virus is capable of inhibiting tumor growth ([0016]; [0018]; [0031]).  Although Kusmartsev et al. disclose VV as one of the species encompassed by a genus of viral vectors, Rojas et al. teach that VV is an excellent candidate to produce oncolytic vectors as it offers advantages over the other viruses.  
While Kusmartsev et al. do not specifically teach an oncolytic virus, Rojas et al. teach that using oncolytic viruses provides advantages as they specifically destroy tumors by mechanisms which are distinct and not overlapping with the mechanisms induced by the traditional therapies.  Rojas et al. teach that the therapeutic effect of oncolytic viruses can be enhanced by further expressing therapeutic transgenes and that specifically using oncolytic VV provides several advantages (see Abstract; p. 365, column 1 and column 2, first full paragraph).  Rojas et al. teach that oncolytic VV could be obtained by deleting its thymidine kinase (TK) gene to achieve selective replication in tumors (claims 86 and 88) and that the anti-tumor activity could be augmented by expressing GM-CSF (p. 365, column 2, last paragraph).  Along the same lines, Kirn teaches that deleting TK results in an oncolytic, tumor-selective VV (see [0070]; Example 1, [0278]) and that further including a nucleic acid encoding GM-CSF results in better oncolytic agents than the TK negative VVs not expressing GM-CSF (see [0070]-[0071]).  Based on these teachings, one of skill in the art would have found obvious to claims 50, 62, 72, and 77) to achieve the predictable result of obtaining an oncolytic PGDH-expressing VV with enhanced therapeutic activity.  Further modifying the oncolytic PGDH-expressing VV by including a nucleic acid encoding GM-CSF would have been obvious to one of skill in the art to achieve the predictable result of obtaining an effective therapeutic composition (claim 76).
With respect to claims 55 and 62, Kirn teaches introducing the K151D mutation into VV A34R protein to obtain therapeutic EEV which is resistant to neutralizing antibodies ([0111]; [0113]; [0124]).  Based on these teachings, one of skill in the art would have found obvious to further modify the VV introducing the K151D to achieve the predictable result of obtaining a introducing the K151D to achieve the predictable result of obtaining a VV resistant to neutralizing antibodies.
 With respect to claim 68, Kirn teaches that oncolytic VVs could be used in combination with an immunomodulatory agent ([0271]).  Thus, further adding an immunomodulatory agent would have been obvious to one of skill in the art to achieve the predictable result of obtaining an effective therapeutic composition.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 50, 51, 54-58, 62, 68, 72, 74-77, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Kusmartsev et al. taken with both Kirn and Rojas et al., in further view of Falivene et al. (PLoS One, February 2012, 7: 1-15).
, Kirn, and Rojas et al. are applied as above for claims 50, 55, 56, 62, 68, 72, 76, 77, 86, and 88.  Kusmartsev et al., Kirn, and Rojas et al. do not teach a C12L deletion (claims 51, 54, 56, 57, 74, 75, and 87).  However, Kirn teaches that C12L function is to prevent the induction of IFN-[Symbol font/0x67]/cellular immune responses and that deleting C12L results in increased IFN-[Symbol font/0x67] production and increased cellular immune responses; Kirn teaches that, similar to GM-CSF, IFN-[Symbol font/0x67] could be used as an anti-cancer therapeutic agent ([0085]; [0086]; [0091]; [0246]; [0247]).  Falivene et al. teach that deleting C12L results in increased IFN-[Symbol font/0x67] production and cytotoxic T-cell responses (Abstract; p. 2, column 2, last paragraph; p. 3-4; p. 11, column 2, second full paragraph).  One of skill in the art would have found obvious to modify the VV by further deleting C12L to achieve the predictable result of obtaining an effective oncolytic VV.
With respect to claim 58, switching the insertion location between 15-PGDH and GM-CSF (i.e., inserting 15-PGDH into the tk locus) would have been an obvious variation to one of skill in the art to achieve the predictable result of obtaining an efficient TK-deficient oncolytic vaccinia virus comprising 15-PGDH and GM-CSF.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 50, 51, 53, 54-58, 62, 68, 72, 74-77, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Kusmartsev et al. taken with each Kirn, Rojas et al., and Falivene et al., in further view of Getachew (Ph. D. Thesis, 2011, Abstract).
The teachings of Kusmartsev et al., Kirn, and Rojas et al. are applied as above for claims 50, 51, 54-58, 62, 68, 72, 74-77, and 86-88.  Kusmartsev et al., Kirn, and claim 53).  Getachew teaches that C12L deletion acts synergistically with the B8R deletion to induce IFN-[Symbol font/0x67] (Abstract).  One of skill in the art would have found obvious to modify the vaccinia virus of Kusmartsev et al., Kirn, Rojas et al., and Falivene et al. by further deleting B8R to achieve the predictable result of obtaining a vaccinia virus with enhanced therapeutic activity.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 50-58, 62, 68, 70, 72, 74-77, and 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Kusmartsev et al. taken with each Kirn, Rojas et al., Falivene et al., and Getachew, in further view of both Perdiguero et al. (J. Interferon & Cytokine Res., 2009, 9: 581-598) and O’Gorman et al. (Cell Host & Microbe, 2010, 8: 174-185). 
The teachings of Kusmartsev et al., Kirn, Rojas et al., Falivene et al., and Getachew are applied as above for claims 50, 51, 53-58, 62, 68, 72, 74-77, and 86-88.  Kusmartsev et al., Kirn, Rojas et al., Falivene et al., and Getachew do not teach reduced sialylation (claims 52 and 70).  O’Gorman et al. teach that the anti-vaccinia neutralizing antibodies promote the clearance of vaccinia virus and that the anti-vaccinia neutralizing antibody response is TLR2-dependent (p. 175, column 1, first full paragraph; p. 177-179; p. 182).  Perdiguero et al. teach that TLR2 recognizes viral glycoproteins on the vaccinia virions (p. 582, column 2, last paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that reduced glycosylation would reduce the humoral immune response characterized by anti- Kirn, Rojas et al., Falivene et al., and Getachew to achieve the predictable result of obtaining a composition that would not be cleared upon administration in vivo.  By removing the vaccinia virion glycoproteins, one of skill in the art would have also removed sialic acid and would have obtained a vaccinia virion comprising an envelope with reduced sialylation relative to the unmodified vaccinia virion.  Conversely, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of record that specifically removing sialic acid results in a virion exhibiting superior results over deglycosylated virions as taught by the cited prior art.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 50, 52,  55, 56, 62, 66-73, 76, 77, 86, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Kusmartsev et al. taken with both Kirn and Rojas et al., in further view of each O’Gorman et al. (Cell Host & Microbe, 2010, 8: 174-185),  Perdiguero et al. (J. Interferon & Cytokine Res., 2009, 9: 581-598), and Chang et al. (Mol. Ther., 2009, 17: 1365-1372).
The teachings of Kusmartsev et al., Kirn, and Rojas et al. are applied as above for claims 50, 55, 56, 62, 68, 72, 76, 77, 86, and 88.  Kusmartsev et al., Kirn, and Rojas claim 52) nor do they teach that the immunomodulatory agent is a COX2 inhibitor (claims 69-71 and 73).  O’Gorman et al. teach that the anti-vaccinia neutralizing antibodies promote the clearance of vaccinia virus and that the anti-vaccinia neutralizing antibody response is TLR2-dependent (p. 175, column 1, first full paragraph; p. 177-179; p. 182).  Perdiguero et al. teach that TLR2 recognizes viral glycoproteins on the vaccinia virions (p. 582, column 2, last paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that reduced glycosylation would reduce the humoral immune response characterized by anti-vaccinia neutralizing antibodies.  One of skill in the art would have found obvious to deglycosylate the oncolytic vaccinia virus of Kusmartsev et al., Kirn, and Rojas et al. to achieve the predictable result of obtaining a composition that would not be cleared upon administration in vivo.  By removing the vaccinia virion glycoproteins, one of skill in the art would have also removed sialic acid and would have obtained a vaccinia virion comprising an envelope with reduced sialylation relative to the unmodified vaccinia virion.  Conversely, as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, there is no evidence of record that specifically removing sialic acid results in a virion exhibiting superior results over deglycosylated virions as taught by the cited prior art.
Furthermore, since Chang et al. teach that that using Cox2 inhibitors reduces the levels of anti-vaccinia neutralizing antibodies (Abstract; paragraph bridging p. 1365 and , Kirn, and Rojas et al. to achieve predictable result of obtaining a composition able to limit the production of anti-vaccinia neutralizing antibodies upon administration in vivo.
Thus, the claimed invention was prima facie obvious at the time of its effective

Response to Arguments
12.	The applicant argues that Kusmartsev provides a teaching/suggestion against using a replication competent virus and that Kirn echoes the safety concern raised by Kusmartsev.
	This argument is not found persuasive because it does not address all teachings in the cited references.  It was common knowledge in the prior art that oncolytic virus replication is restricted to malignant cells with no risk of off-target infection (see Rojas, paragraph bridging p. 363 and 364; p. 364, Fig. 1).  Both Rojas and Kirn teach that VV could be rendered oncolytic by deleting its thymidine kinase (TK) gene to achieve selective replication in tumors.  Thus, the prior art does not discourage from using oncolytic viruses.  On the contrary, the prior art encourages using oncolytic viruses due to the advantages offered by such viruses.  Thus, modifying Kusmartsev by replacing the replication-defective virus with an oncolytic virus would have been obvious to one of skill in the art.  There is nothing in the prior art discouraging from expressing 15-PGDH by using an oncolytic virus.

does not teach or even suggest that inducing IL6 and IL-10 is beneficial or desired.  Kusmartsev teaches that IL-6 and IL-10 are Th2 pro-tumoral cytokines and thus, their induction is not beneficial (see [0016]; [0043]; [0046]).  Kusmartsev teaches that using 15-PGDH inhibits IL6 and IL-10.  
Based on Kusmartsev, one of skill in the art would have been motivated to include 15-PGDH in oncolytic viral particles with the reasonable expectation that doing so would enhance the therapeutic effect compared to oncolytic viruses not expressing 15-PGDH via downregulating the expression of the pro-tumoral Th2 cytokines IL-6 and IL-10.  
For these reasons, the arguments of unexpected therapeutic activity/lower dose are not found persuasive.  
With respect to the much lower dose for the claimed oncolytic vector as opposed to Kusmartsev’s replication-defective virus, as evidenced by Shah (J. Neuro-Oncol., 2003, 65: 203-226), it was common knowledge in the prior art that oncolytic viruses are much more efficient than the replication-defective viruses (see Abstract; paragraph bridging p. 203 and 204).  Shah teaches that, as opposed to replication-defective viruses, the quantity of oncolytic viruses increases after inoculation (p. 204, column 1).  Hawkins (Lancet Oncology, 2002, 3: 17-26) teaches that the initial dose of oncolytic virus at the tumor site can be amplified by 1000-10000 times and thus, the therapeutic effect is dramatically increased compared to the replication incompetent viruses (see p. 17, paragraph bridging columns 1 and 2).  Hermiston (Cancer Gene Therapy, 2002, 9: 
Thus, it was expected that Kusmartsev’s replication-defective virus would be much less efficient compared to an oncolytic virus.  One of skill in the art would have reasonable expected that a single inoculation of an oncolytic virus at a lower dose would provide enhanced therapeutic effect compared to a replication-defective virus.
Based on the common knowledge in the prior art and the teachings in the cited prior art, one of skill in the art would have reasonably expected that modifying Kusmartsev by replacing the replication-defective virus with an oncolytic virus would result in a 15-PGDH-expressing oncolytic virus exhibiting enhanced therapeutic effect as compared to a replication defective virus expressing 15-PGDH or an oncolytic VV not expressing 15-PGDH.  

	The applicant argues that the unexpected therapeutic benefits would not be present in Kusmartsev’s replication-deficient virus or in Kirn’s oncolytic virus.  The applicant argues that the instant application provides evidence demonstrating that the claimed oncolytic virus has unexpected and superior therapeutic activity as compared to Kusmartsev’s replication-deficient virus or in Kirn’s oncolytic virus.  
This argument is not found persuasive because it addresses the references individually.  As set forth above, it was expected that modifying Kusmartsev by 

The applicant argues no reasonable expectation for increased safety for the oncolytic virus comprising 15-PGDH as compared to the oncolytic virus not comprising 15-PGDH.  The applicant refers to the Thorne Declaration filed on 1/14/2021 as demonstrating unexpected improvements in the safety of the oncolytic virus recited in the instant claim 50.  The applicant points to Fig. 1 in the Thorne Declaration showing that the oncolytic virus with or without a GMCSF-expressing transgene induce necrosis at the injection site, while the oncolytic virus expressing 15-PGDH does not induce necrosis.
This is not found persuasive.  As also stated by the applicant, the data in Fig. 1 demonstrates that 15-PGDH is responsible for the observed effect, i.e., lack of necrosis.  It follows that Kusmartsev’s 15-PGDH-expressing viral vector must necessarily exhibit the same properties.  Modifying Kusmartsev by replacing the replication-defective virus with an oncolytic virus as stated in the instant rejection would not change this property because the resulting virus would also express 15-PGDH.

The argument that none of the other cited references do not remedy the deficiencies of Kusmartsev, Kirn, and Rojas is not found persuasive because there is no deficiency to be remedied in the combined teachings of Kusmartsev, Kirn, and Rojas.


The Thorne Declaration also states that expressing 15-PGDH in the tumor can rescue the T-cells from exhaustion.  However, such is already taught by Kusmartsev.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shah (J. Neuro-Oncol., 2003, 65: 203-226), Hawkins (Lancet Oncology, 2002, 3: 17-26), and Hermiston (Cancer Gene Therapy, 2002, 9: 1022-1035) were cited in response to the argument that the claimed oncolytic vector is more effective compared to Kusmartsev’s replication-defective virus.  Specifically, the references demonstrate that, at the effective time of the invention, it was common knowledge that oncolytic viruses provide for enhanced therapy as opposed to replication-defective viruses are better therapeutic agents.  

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILEANA POPA/Primary Examiner, Art Unit 1633